DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 10-16 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin et al. “Surface coatings for ventricular assist devices” in view of Kyomoto et al. (US 2011/0027757).
As to claims 1 and 13, Sin et al. discloses the application of coatings of 2-methacryloyloxyethyl phosphorylcholine (MPC) on ventricular assist devices in order to reduce complications such as thrombosis and infection (see abstract, 9.1 Introduction). Sin et al. discloses the coating of VAD devices made of pure titanium with MPC on all of the blood contacting surfaces (See section 9.3.3 page 272).The coating is applied by dip coating the nd full paragraph). Sin states the addition of the MPC coating allowed from the pump to operate continuously for 30 days or longer without the use of anticoagulants. 
Sin et al. et al. fails to teach the coating has a thickness of less than 100 nanometers as required by claims 1 and 13.
Kyomoto et al. discloses applying a coating of phosphorylcholine onto the surface of a medical device by application. The coating is applied at a thickness of 10-200nm (see 0066). Kyomoto et al. states when the thickness is in the disclosed range, protein adsorption and formation of thrombus do not occur and injury to tissue can be inhibited (see 0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sin et al. to include applying the coating to the thickness of Kyomoto et al. One would have been motivated to do so since both are directed to applying MPC coatings to medical devices by dipping in order to prevent thrombosis and Sin et al. is silent as to the thickness while Kyomoto et al. discloses an operable coating thickness that prevents thrombus and damage to tissue. 
As to claims 2 and 14, Sin et al. states the surface is titanium. 
As to claim 15, Sin et al. states the material is applied by immersing into the phosphorylcholine solution. 
As to claims 3, 12, 16 and 25, the phosphorylcholine is 2-methacryloyloxyethylphosphorylcholine (MPC).
As to claim 10, Sin et al. states the surface is less thrombogenic than a device that is bare. 
As to claims 11 and 24, Kyomoto et al. discloses a thickness range of 10-200nm which overlaps the claimed range. Kyomoto et al. states the thickness determines protein adsorption, formation of thrombus and injury of tissue therefore it is a result effective variable. It would be 
As to claim 23, the phosphorylcholine material comprises a copolymer, butyl methacrylate that has a carboxylate group as taught by Sin et al. 
Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s remarks, filed 08/26/2021, with respect to the 35 USC 112 rejection of claims 4-8 and 17-22 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 4-8 and 17-22 has been withdrawn. 
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive in regards to the Sin et al. reference. Sin et al. discloses in section 9.3.3 a process where the MPC coating is applied directly to the surface of the medical device. 
Allowable Subject Matter
Claims 4-8 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art discloses the application of a MPC layer either directly onto the device surface or using a silane intermediate layer to bond the MPC to the ventricular assist device. The prior art fails to teach or suggest the combination of applying the MPC coating directly to the surface of the ventricular assist device in one portion or area and a second portion of the device having a silane intermediate layer between the device surface and the MPC coating. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715